Citation Nr: 1606489	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  11-15 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

2.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound, for accrued benefits purposes.

3.  Entitlement to an effective date earlier than November 23, 2009, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1953 to October 1955.  The Veteran died in December 2010.  The appellant is the surviving spouse of the Veteran, who is substituted as the appellant for purposes of adjudicating the SMC and TDIU issues on appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO in Milwaukee, Wisconsin, which denied SMC based upon the need for regular aid and attendance of another person or by reason of being housebound.  This matter also comes on appeal from an April 2011 RO rating decision, which granted TDIU for the period from November 23, 2009 until the Veteran's death, and denied service connection for the cause of the Veteran's death. 

The appellant testified from Milwaukee, Wisconsin, at a December 2015 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

Regarding the December 2015 Board videoconference hearing, when conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 
38 C.F.R. § 3.103 (2015).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  Here, during the videoconference Board hearing, the Veterans Law Judge specifically noted the issues on appeal, and sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Veterans Law Judge asked for evidence that might be used to substantiate the issue of service connection for cause of death.  The appellant was informed that a nexus opinion establishing that the Veteran's service-connected disability was related to the cause of death was needed to substantiate the issue.  The Veterans Law Judge informed the appellant specifically regarding the need for a nexus medical opinion to support the claim; therefore, the Veterans Law Judge substantially complied with the requirements of 38 C.F.R. § 3.103; Bryant at 496-97.



FINDINGS OF FACT

1.  At the December 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the appellant withdrew the issue of an effective date earlier than November 23, 2009, for the grant of TDIU, for accrued benefits purposes.

2.  The Veteran died on December [redacted], 2010, as the result of a stroke.  Dementia and atrial fibrillation were also included on the death certificate as "other significant conditions contributing to death but not resulting in the underlying cause given."

3.  At the time of the Veteran's death, service connection was in effect for recurrent dislocation of the right shoulder with degenerative joint disease.

4.  The Veteran's service-connected right shoulder disability did not cause or aggravate the Veteran's stroke, dementia, and/or atrial fibrillation.

5.  No event, injury, or disease occurred in service that is related to the Veteran's stroke, dementia, and/or atrial fibrillation. 

6.  The Veteran did not exhibit chronic symptoms of stroke or atrial fibrillation during service.

7.  The Veteran did not exhibit continuous symptoms of stroke or atrial fibrillation since service.

8.  Stroke, along with any resulting stroke residuals, and atrial fibrillation did not manifest to a compensable degree within one year of service separation.

9.  Impairment caused by non-service-connected disabilities required the care or assistance of another on a regular basis and rendered the Veteran housebound.

10.  The service-connected right shoulder disability alone did not require the care or assistance of another on a regular basis and did not render the Veteran housebound.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an effective date earlier than November 23, 2009, for the grant of TDIU, for accrued benefits purposes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.326(a) (2015).

3.  The criteria for special monthly compensation benefits based on the need for aid and attendance and housebound status, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1114, 1502, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue of Earlier Effective Date for TDIU

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  An appellant may withdraw a substantive appeal by telling the Board of the decision to withdraw either in writing or on the record at a Board personal hearing.  38 C.F.R. § 20.204.  At the December 2015 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the appellant withdrew the substantive appeal on the issue of an effective date earlier than November 23, 2009, for the grant of TDIU, for accrued benefits purposes.

As the appellant has withdrawn the appeal regarding the issue of an effective date earlier than November 23, 2009, for the grant of TDIU, for accrued benefits purposes, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the issue of an effective date earlier than November 23, 2009, for the grant of TDIU, for accrued benefits purposes, and the issue will be dismissed.

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of a veteran's death, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In March 2010, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for special monthly compensation benefits to include aid and attendance and housebound benefits, what actions he needed to undertake, and how VA would assist in developing the claim.  The VCAA notice was issued to the Veteran prior to the June 2010 rating decision denying benefits.  The SMC issue was readjudicated in an April 2011 statement of the case (SOC) and March 2013 and February 2014 supplemental statements of the case (SSOC); therefore, there was no defect with respect to timing of the VCAA notice as to this issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the issue of service connection for cause of death, VA issued the appellant VCAA notice in February 2011.  While the VCAA notice did discuss the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and provided an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, no statement of the conditions for which the Veteran was service connected at the time of death was provided (a right shoulder disability).  While the Hupp provisions were not fully satisfied in the initial VCAA letter, all of the relevant evidence and provisions, including the Veteran's service-connected shoulder disability, were discussed in a March 2013 SOC and February 2014 SSOC.  Moreover, the appellant has demonstrated actual knowledge of the Veteran's service connection status, including during testimony at the December 2015 Board videoconference hearing, also curing any notice deficiency.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.   

Regarding the duty to assist in this case, it appears the Veteran's service treatment records and personnel records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.

In August 1980, the Veteran requested service connection for a right shoulder disability (which was subsequently granted).  During development of the claim, VA sent the Veteran notice that the service records were missing and that the records had likely been stored in the area that suffered the most damage during the 1973 fire.  VA requested additional information from the Veteran in order to obtain secondary sources of information concerning treatment during service, which the Veteran subsequently submitted.  In 2010, NPRC again confirmed that the Veteran's records were fire related.  Review of the record reflects that VA was able to obtain the Veteran's DD Form 214, the September 1953 service entrance examination, and the October 1955 service separation examination.

Due to the Veteran's death, the Board finds that remand would not serve to uncover any additional service treatment records, as no additional information is available concerning where such records may be located.  Further, upon review of all the evidence of record, the Board does not find that the Veteran's wife, the appellant, would be able to provide any relevant information that would assist the Board in locating any additional relevant records from the Veteran's period of service. 

The Veteran was afforded a VA aid and attendance and housebound examination in February 2010.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the February 2010 examination report is not clear as to whether the VA examiner reviewed the claims file prior to the examination; however, the review of the claims file is not required for purposes of determining whether aid and attendance and/or housebound status is warranted, as the report reflects that all relevant questions were answered, the VA examiner relied upon an accurate history and complaints of disability obtained from the Veteran, and housebound status is a rating issue based on current assessment of specific functional impairments.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 
19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).

As to the DIC claim, in February 2014, VA obtained an opinion as to whether the Veteran's service-connected right shoulder disability, including as due to treatment, may have been related to the Veteran's death.  The opinion report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion reflects that the VA examiner reviewed the record and answered all relevant questions.  

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A (a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  
38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim. 

The Board notes that VA did not obtain an opinion as to whether service connection was warranted for stroke, dementia, and/or atrial fibrillation (other than secondary to the service-connected right shoulder).  As will be discussed below, the evidence of record does not reflect an event, injury, or disease that occurred in service that may have resulted in one or more of the aforementioned disabilities.  As such, the Board does not find that remand for an additional opinion is necessary.  Because the weight of the evidence demonstrates no in-service injury or disease, any medical opinion that purported to relate the cause of death to service would be based on an inaccurate factual premise of the occurrence of in-service injury or disease, so would be of no probative value.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis, but cannot reject the opinion solely because the history was from the veteran); Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006). 

All relevant documentation, including VA and private treatment (medical) records, has been secured or attempted to be secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the 

record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Cause of Death

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, she asserts that the Veteran's service-connected right shoulder disability caused the stroke that resulted in the Veteran's death.  

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

In order to establish service connection for the cause of death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In the present case, at the time of death, the Veteran had been awarded service connection for recurrent dislocation of the right shoulder with degenerative joint disease, rated as 60 percent disabling under Diagnostic Code 5202.  38 C.F.R. § 4.71a (2015).  Symptoms as of February 20, 2010, included significant pain, severe limitation of motion, and difficulty sleeping, bathing, and dressing due to the pain and limitation of motion.  An Original Certificate of Death reflects that the Veteran died on December [redacted], 2010, as the result of stroke, due to dementia and atrial fibrillation.

In a March 2011 statement, the appellant argued that pain from the Veteran's service-connected shoulder disability affected the Veteran's heart and resulted in the fatal stroke.  Subsequently, in a June 2011 statement, the appellant reiterated the theory that intense pain from the shoulder caused the heart to underperform, which caused a clot to form in the vein that eventually made it to the brain and caused a stroke.  Further, the notes from a December 2013 informal conference with a Decision Review Officer (DRO) reflect that the appellant and representative requested a medical opinion only concerning the effect any medications prescribed for the Veteran's service-connected shoulder disability may have had on the Veteran's cardiac functioning.  

The Board notes that the appellant advanced in a July 2011 statement that "medical staff" stated that the Veteran died from a service-connected disability.  This contention appears to have been reiterated at the December 2015 Board videoconference hearing.  Having reviewed all the evidence of record, the Board notes that no VA or private opinion has been received indicating that the Veteran's service-connected right shoulder disability, or medications for it, caused or contributed to the Veteran's stroke, dementia, and/or atrial fibrillation.  As to the appellant's contention that a medical professional had rendered such an opinion, for the reasons discussed herein, the Board does not find the appellant's contention credible.  Further, even if such an opinion had been advanced to the appellant, the Board has nothing on which to assess the adequacy of said opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate).  

Concerning the appellant's credibility, an April 2010 VA treatment record contains the following note:

I wonder about some verbal/elder abuse in this case.  The Veteran's wife is several years younger than him, they have two school age children.  During this last visit, the wife was very vociferous, overwhelming the Veteran and me.  The Veteran said little, just sat there, looking down.  His wife was saying that "he does not want to be told that he is not a man and cannot take care of his family."  I do not think anyone told him that other than her and that was probably the purpose of her comments.  I get the impression that she wants to use the Veteran's disability to get out of returning to work herself.

Having seen the appellant at the December 2015 Board videoconference hearing and taking her testimony, upon a review of all the evidence of record, including statements purportedly written by the Veteran and the VA medical professional's April 2010 statement, the Board has assigned little weight to the appellant's statements, contentions, and testimony, as the Board finds the appellant's statements, to the extent they are competent, not to be credible concerning the issues on appeal.

VA obtained an opinion concerning the service-connected right shoulder disability's relationship to the Veteran's cause of death in February 2014.  Upon reviewing the evidence of record, the VA examiner opined that the Veteran's death due to stroke was not caused or contributed to by the service-connected right shoulder disability.  The VA examiner explained that stroke, dementia, and atrial fibrillation were not the types of disabilities that would be caused or aggravated by a shoulder disability.  Further, the VA examiner reasoned that the pain medication taken by the Veteran also would not have contributed to the Veteran's death.  The VA examiner noted that the Veteran had been on long term narcotic pain relievers and appeared habituated to the medications.  As such, it was unlikely that the pain relievers caused or aggravated any of the conditions listed on the death certificate.

As to the appellant's contention that intense pain from the service-connected right shoulder caused the heart to underperform, which caused a clot to form in the vein that eventually made it to the brain and caused a stroke, the Board notes that a death certificate is, in effect, a medical opinion.  The examiner found that the Veteran's cause of death was a stroke, and that dementia and atrial fibrillation were other significant conditions contributing to death.  As discussed below, atrial fibrillation is an abnormal heartbeat.  While the Veteran had been diagnosed over the years with multiple heart disabilities, only atrial fibrillation was found to have contributed to the Veteran's death.  No mention was made of the Veteran's right shoulder, including the pain caused by the disability.  Had pain from the Veteran's right shoulder (or any other disability) either caused the Veteran's atrial fibrillation and/or contributed to the development of an atrial fibrillation-related blood clot that subsequently resulted in a stroke, the Board finds that it would have been noted on the December 2010 death certificate.  As such, having reviewed all the evidence of record, the Board finds that the evidence does not support a finding that intense pain from the service-connected right shoulder either caused the Veteran's atrial fibrillation or contributed to the development of a blood clot that caused the fatal stroke. 

The Board acknowledges the appellant's own contention concerning how pain from the service-connected right shoulder disability may have resulted in the Veteran's death by stroke; however, under the facts of this case, the Board finds that as a lay person the contention is entitled to little probative weight as such a nexus question is medically complex.  Such an opinion would require knowledge of the interaction between the orthopedic and cardiovascular systems.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The etiology of the Veteran's death involves complex medical etiological questions that are answered through clinical findings.  While the appellant is competent to relate symptoms displayed by the Veteran at any time, she is not competent in this case to opine on whether there is a link between an orthopedic shoulder disability and the stroke that resulted in the Veteran's death, because such a medical opinion requires specific medical knowledge and training that the appellant has not been shown to possess.  

As the causes of the Veteran's death, specifically stroke, dementia, and atrial fibrillation, were not caused or aggravated by symptoms of the Veteran's service-connected right shoulder disability and/or medications taken to treat the disability, the Board finds that the service-connected shoulder disability did not contribute to the Veteran's death.  As such, the Board has considered whether service connection was warranted for stroke, dementia, and/or atrial fibrillation prior to the Veteran's death.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Stroke, including associated residuals, and atrial fibrillation (both as cardiovascular disease) are chronic diseases under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Dementia is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and a chronic disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The record reflects that the Veteran was diagnosed with a number of heart disabilities in life; however, the death certificate only notes the heart disability of atrial fibrillation as a contributing cause of death.  Atrial fibrillation is "an arrhythmia in which minute areas of the atrial myocardium are in various uncoordinated stages of depolarization and repolarization due to multiple reentry circuits within the atrial myocardium; instead of intermittently contracting, the atria quiver continuously in a chaotic pattern, causing a totally irregular, often rapid ventricular rate."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 701 (32nd ed. 2012).  Arrhythmia, as it relates to the instant matter, is an abnormal or irregular heartbeat.  Id. at 133.  As such, the evidence of record reflects that it was the Veteran's abnormal heartbeat, and not any other diagnosed heart disability, that contributed to the Veteran's death; therefore, the Board will not consider whether service connection for any other heart disability was warranted at the time of the Veteran's death; however, the Board notes that even if a different heart disability had contributed to the Veteran's death, as discussed below, the evidence of record does not reflect an event, injury, or disease of the heart in service that may have resulted in the Veteran's subsequently diagnosed heart disabilities.

Further, dementia is a general loss of cognitive abilities which may be due to a number of causes including, as relevant to the instant matter, cerebrovascular disease (stroke).  Id. at 485.  In addition to dementia, the Veteran had been diagnosed with the mental health disability of depression; however, unlike dementia, the evidence does not reflect any cardiovascular component to the depression.  As such, the issue of whether service connection was warranted for the mental health disability of depression at the time of the Veteran's death is not relevant, and the Board will only consider whether service connection for dementia was warranted; however, as with the heart disability discussion above, even if the depression had contributed to the Veteran's cause of death, the evidence of record does not reflect an event, injury, or disease in service that may have caused the subsequently diagnosed depression.

After a review of all the evidence of record, the Board does not find an event, injury, or disease that occurred in service that is related to the Veteran's stroke, dementia, and/or atrial fibrillation.  Further, the Board finds that symptoms of stroke and atrial fibrillation were not chronic in service, continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

Unfortunately, as discussed above, the Veteran's service treatment records were destroyed in the 1973 fire at the NPRC; however, VA has obtained the service separation examination report.  The October 1955 service separation examination report reflects no complaint, diagnosis, and/or treatment for stroke, dementia, and/or atrial fibrillation or any relevant cardiovascular disorder.  Specifically, the Veteran's heart and psychiatric systems were both noted as normal at service separation.  Further, the Board notes that neither the Veteran (prior to death) nor the appellant have advanced any in-service events, injuries, and/or diseases that may be related to the Veteran's stroke history, dementia, and/or atrial fibrillation.

Multiple VA and private treatment records reflect that the Veteran did not begin having heart and stroke issues until on or about 1996, approximately 40 years after service separation.  Further, the evidence of record reflects that cognitive disorder symptoms first became a concern on or about 2006, approximately 50 years after service separation.   The approximately 40 to 50 year period between service and the onset of stroke, dementia, and/or atrial fibrillation is one factor that weighs against a finding of service incurrence, chronic symptoms in service, continuous symptoms since service separation, and/or manifestation to a compensable degree within one year of service separation.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against service incurrence, chronic symptoms in service, continuous symptoms since service separation, and/or manifestation to a compensable degree within one year of service separation in this case include the absence of complaint or notation in the October 1955 service separation examination report and the lack of lay evidence of any significant event, injury, and/or disease in service.  For these reasons, the Board finds that service connection on either a direct or presumptive basis is not warranted for stroke, dementia, and/or atrial fibrillation.

For these reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the issue must be denied.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Special Monthly Compensation

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2015). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224. 

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350.

Prior to his death, the Veteran sought SMC based on the need for the aid and attendance of another or housebound status.  Since substituting into the claim, the appellant has advanced that the need for SMC was due to the Veteran's service-connected right shoulder disability.

After review of the lay and medical evidence of record, the Board finds that the criteria for SMC based on the need for the aid and attendance of another or by reason of being housebound have not been met.  In the June 2010 rating decision, the RO acknowledged that the Veteran needed the aid and attendance of another for the activities of daily living; however, the RO found the need for this aid and attendance was primarily due to non-service-connected disabilities.  

A November 2007 VA treatment record reflects that the Veteran had worsening heart failure.  In March 2010, the Veteran attended physical therapy.  It was noted that the Veteran had difficulty walking and congestive heart failure.  The Veteran and appellant discussed the Veteran's painful shoulder and the need to use a cane for mobility.  In an August 2010 VA treatment record, it was noted that the Veteran had a massive heart attack in 1996, and that the appellant had been required to care for the Veteran ever since.  A November 2010 VA treatment record stated that the Veteran had gait and balance problems and a history of falls.  In assessing the relevant medical problems the VA physician primarily focused on cardiomyopathy and dementia.  

The report from a March 2008 VA shoulder examination reflects that the Veteran advanced having constant pain in the right shoulder at a level of 10 out of 10 on the pain scale.  Treatment for the shoulder included over the counter medications and steroid injections.  The Veteran did not use crutches, braces, or canes.  The Veteran advanced having difficulty putting on clothes due to limited range of motion.  The Veteran was able to use the left hand and arm to wash and shave.

The report from a February 2010 VA shoulder examination reflects that the Veteran had a stroke after the March 2008 VA examination.  The Veteran advanced difficulty sleeping due to pain, and difficulty dressing and bathing.  As to the question of whether the shoulder prevented the Veteran from being able to work, the Veteran advanced being more significantly affected by the stroke than the arm pain.

The Veteran received a new VA shoulder examination in October 2010.  As to the disability's effect on daily living, the Veteran advanced having concerns about using his walker with the right arm, a need to eat with the left hand, and need for assistance when dressing and/or cleaning himself.

In February 2010, a VA SMC evaluation was conducted.  The report reflects that the Veteran was diagnosed with cardiomyopathy, transient ischemic attack, hyperlipidemia, benign prostatic hypertrophy, and congestive heart failure.  The VA examiner also discussed the right shoulder disability.  Disabilities that limited activity and functioning included leg weakness and loss of balance.  The Veteran was able to feed himself, was not legally blind, did not require nursing home care, and was able to handle his financial affairs.  The Veteran was unable to prepare meals, required assistance bathing and tending to other hygiene needs, and needed help with medication management.  

As to the upper extremities, in the February 2010 VA SMC evaluation it was noted that the Veteran had shoulder pain and weakness and that he required assistance with dressing.  Fine motor movement was decreased.  As to the lower extremities, the Veteran had leg weakness necessitating assistance in getting out of a chair or bed, and assistance was also required to sit down again.  Further, assistance was needed to maintain balance.  It was noted that the Veteran ambulated slowly, and he would become incontinent if he could not reach the bathroom in time.  The Veteran had little endurance and occasional dizziness.  The examiner noted that the Veteran was mostly homebound and would only leave for medical appointments.  

Also in February 2010, the Veteran underwent a long term care evaluation to determine functional eligibility for potential nursing home care.  The Veteran's target group was "frail elder," "physical disability," and "Alzheimer's disease or other irreversible dementia."  It was noted that the Veteran was exhibiting signs of short-and-long term dementia.  As to activities of daily living, the Veteran would require help bathing, eating, moving, toileting, transferring, meal preparation, medication management, money management, laundry, telephone, and transportation.  Under diagnosis the following were listed: high cholesterol, three heart attacks, congestive heart failure, hypertension, defibrillator, rheumatoid arthritis in shoulder, dislocated shoulder, chronic pain, COPD, depression, and cataracts.  At the conclusion of the evaluation, it was noted that the Veteran was in need of aid and attendance due to "numerous serious health issues."

In a January 2010 TDIU request, the Veteran advanced that the right shoulder prevented substantially gainful employment since 1996.  In a June 2010 statement signed by both the Veteran and the appellant, it was advanced that the Veteran required aid and attendance due to the following conditions: anxiety disorder, obsessive compulsive disorder, posttraumatic stress disorder, heart issues, cognitive issues, panic attacks, limited physical ability, trembling hands, weakened knees, shaking, dry mouth, and chest pain.  Further, it was advanced that the Veteran would spend "79 percent" of the day in bed.  A subsequent September 2010 statement, which also appears to have been drafted by both the Veteran and appellant, advanced disabilities of decrease in heart rate, respiration rate, blood pressure, metabolic rate, oxygen consumption, and cognition.  In a separate September 2010 statement, the Veteran again advanced being unable to ambulate without a walker.

After the Veteran's death, in a July 2011 statement, the appellant conveyed that all of the Veteran's aid and attendance needs were due to the service-connected right shoulder.  The Board notes this is in stark contrast to the appellant's and Veteran's prior statements, as well as the extensive medical evidence discussed above.  Two years later, as reported in a December 2013 DRO informal conference report, the appellant advanced having to help the Veteran due to several disabilities, including the service-connected shoulder.  At the December 2015 Board videoconference hearing, the appellant testified that aid and attendance had been required both due to the Veteran's service-connected shoulder disability, and because of the 2010 stroke.

After a review of all the evidence of record, the Board finds that, while the Veteran was both housebound and required the care or assistance of another on a regular basis, this was primarily due to non-service-connected disabilities.  The evidence discussed above regularly addressed the Veteran's overall bodily weakness and difficulties ambulating, which do not appear to be related to the service-connected right-shoulder disability; rather, these problems stem from the Veteran's multiple heart problems and past strokes.  The Board acknowledges that the Veteran had severe pain in the right shoulder that made putting clothes on difficult; however, mere right shoulder pain and limitation of motion would not have prevented the Veteran from leaving the house.  Further, multiple reports/treatment records reflect that the Veteran was able to use the left hand to feed himself.  Had the Veteran not had the multiple other serious disabilities causing total body weakness and other deficiencies, the evidence reflects that the Veteran would have been able to dress and wash himself, albeit with some difficulty due to the arm pain and limitation of motion.  Additionally, for the reasons discussed above, the Board does not find the appellant's statements and testimony that the majority of the Veteran's issues stemmed from the right shoulder credible, particularly when considering more contemporaneous statements made by both the appellant and the Veteran.  

For these reasons, the preponderance of the evidence is against a finding that the Veteran is entitled to special monthly compensation to include aid and attendance or housebound benefits.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and special monthly compensation for aid and attendance or being housebound must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

The appeal for an effective date earlier than November 23, 2009, for the grant of TDIU, for accrued benefits purposes, is dismissed.

Service connection for the cause of the Veteran's death is denied.

Special monthly compensation for aid and attendance or housebound status, for accrued benefits purposes, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


